361 U.S. 951
80 S. Ct. 502
4 L. Ed. 2d 536
COMMUNIST PARTY OF THE UNITED STATES of  America, petitioner,v.SUBVERSIVE ACTIVITIES CONTROL BOARD.
No. 537.
Supreme Court of the United States
February 5, 1960

Messrs. John J. Abt and Joseph Forer, for petitioner.
Solicitor General Rankin, Assistant Attorney General Yeagley, Messrs. Kevin T. Maroney, George B. Searls and Frank R. Hunter, Jr., for respondent.


1
Motion for leave to use as part of the record the printed record heretofore filed with this Court in No. 48, October Term, 1955, granted. Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia granted.


2
Granted.